

Exhibit 10.1
SEPARATION AGREEMENT
This SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 15th day
of September 2016, by and among Ambac Financial Group, Inc., a Delaware
corporation (“Parent”), Ambac Assurance Corporation, a Wisconsin corporation
(the “Company” and, along with Parent, the “Employer,” as applicable) and
Cathleen J. Matanle (the “Executive”).
WHEREAS the Executive currently serves as Senior Managing Director of Parent and
the Company;
WHEREAS the Executive and the Employer have mutually agreed that the Executive
will retire from the Employer at the close of business on September 30, 2016
(the “Separation Date”); and
WHEREAS Parent, the Company and the Executive desire to enter into this
Agreement to set out the terms and conditions of the Executive’s separation of
employment with the Employer,
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
1.Separation of Employment. At the close of business on the Separation Date, the
Executive’s employment with the Employer shall terminate due to the Executive’s
retirement and the Executive shall cease to hold any position as an officer of
Parent, the Company or any Company Affiliates. For purposes of this Agreement,
“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company, including, without limitation, Parent and its
subsidiaries.
2.Compensation Upon Separation. The Executive shall be entitled to receive the
payments and benefits set forth in this Section 2.
a.The Employer shall pay to the Executive (i) the Executive’s base salary due
through the Separation Date and (ii) all Accrued Benefits (as defined below), if
any, to which the Executive is entitled as of the Separation Date, in each case
at the time such payments are due, less applicable taxes, withholdings and
deductions. For purposes of this Agreement, “Accrued Benefits” means, to the
extent earned or vested, (v) compensation for any earned but unused vacation
days or personal days, (w) any compensation deferred by the Executive prior to
the Separation Date and not paid by the Employer or otherwise specifically
addressed by this Agreement; (x) any amounts or benefits owing to the Executive
or to the Executive’s beneficiaries under the then applicable benefit plans of
the Employer; (y) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Separation Date and
which are reimbursable in accordance with the expense reimbursement policies of
the Employer; and (z) any other benefits or amounts due and owing to the
Executive under the terms of any plan, program or arrangement of the Employer.


1

--------------------------------------------------------------------------------




b.The Executive shall be entitled to receive a payment in an amount equal to
$705,000, less applicable taxes, withholdings and deductions (collectively, the
“Severance Benefits”), which shall be paid in a lump sum on the first regularly
scheduled payroll date following the end of the Revocation Period that begins
following the Executive’s re-execution of this Agreement, subject to (x) the
Executive’s initial execution of this Agreement and non-revocation of the
Executive’s signature during the Revocation Period (as defined below), (y) the
Executive’s timely re-execution of this Agreement on or following the Separation
Date and non-revocation of the Executive’s signature during the Revocation
Period; and (z) the Executive not then being in breach of the restrictive
covenants in Section 6 hereof.
c.The Executive’s rights with respect to equity or equity-related awards shall
be governed by the applicable terms of the related plan or award agreements. For
the avoidance of doubt, these rights include any vested rights under Parent’s
Long Term Incentive Plan.
d.Through the Separation Date, the Company will make any company-match
contributions that are due under the terms and conditions of the Ambac Assurance
Corporation Savings Incentive Plan (“Savings Incentive Plan”). The operation of
the Savings Incentive Plan and the benefits to which you (or your beneficiaries)
may be entitled will be governed solely by the terms of the official Savings
Incentive Plan document. To the extent that any of the information contained in
this Agreement or any information you receive orally is inconsistent with the
official Savings Incentive Plan document, the provisions set forth in the
Savings Incentive Plan document will govern in all cases.
3.No Other Entitlements. The parties acknowledge and agree that damages
resulting from the Executive’s separation from service hereunder shall be
extremely difficult or impossible to establish or prove, and agree that the
Severance Benefits shall constitute damages stipulated by the parties for the
Executive’s separation from service. The Executive agrees that, except for such
other payments and benefits to which the Executive may be entitled as expressly
provided by the terms of any other applicable benefit plan (other than retiree
medical), such damages shall be in lieu of all other claims that the Executive
may make by reason of the Executive’s separation from service hereunder. The
Executive shall forfeit all rights to the Severance Benefits unless the
Executive executes and timely re-executes this Agreement and delivers the
Agreement to the Employer, and the Agreement has become irrevocable by virtue of
the expiration of the applicable Revocation Period without the Agreement having
been revoked. The Employer and Company Affiliates shall have no obligation to
provide the Severance Benefits prior to the end of the Revocation Period that
begins following the Executive’s re-execution of this Agreement. If the
Executive fails to comply with the Executive’s obligations under Section 6
hereof, the Executive shall (i) forfeit outstanding equity awards, (ii) transfer
the shares underlying any equity awards that were accelerated pursuant to the
terms of the related plan or award agreements and settled in shares to Parent
for no consideration and (iii) repay the after-tax amount of the Severance
Benefits and any equity awards that were accelerated pursuant to the terms of
the related plan or award agreements and settled in cash or sold.
4.No Offset. Following the Separation Date, the Executive shall be under no
obligation to seek other employment and, there shall be no offset against
amounts due to the Executive on account of any remuneration or benefits provided
by any subsequent employment


2

--------------------------------------------------------------------------------




the Executive may obtain. The Employer’s and Company Affiliates’ obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Employer or its affiliates may have against the Executive for any
reason.
5.Section 409A. To the extent the Executive would be subject to the additional
20% tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and
preserve to the maximum extent possible the original intent and economic benefit
to the Executive and the Employer, and the parties shall promptly execute any
amendment reasonably necessary to implement this Section 5.
a.    For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
b.     [Intentionally Deleted].
c.    Notwithstanding any other provision of this Agreement to the contrary, if
at the time of the Executive’s separation from service, (i) the Executive is a
specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Employer from time to time), and (ii)
the Employer makes a good faith determination that an amount payable on account
of such separation from service to the Executive constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A (the “Delay
Period”), then the Employer shall not pay such amount on the otherwise scheduled
payment date but shall instead pay it in a lump sum on the first business day
after such six-month period (or upon the Executive’s death, if earlier),
together with interest for the period of delay, compounded annually, equal to
the prime rate (as published in the Wall Street Journal) in effect as of the
dates the payments should otherwise have been provided. To the extent that any
benefits to be provided during the Delay Period are considered deferred
compensation under Section 409A provided on account of a “separation from
service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Employer shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Employer or to the extent that such benefits
would otherwise have been provided by the Employer at no cost to the Executive,
the Employer’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Employer in accordance with the procedures specified herein. Notwithstanding the
foregoing, it is understood and agreed that the payments required to be made
pursuant to this Agreement are intended to be exempt pursuant to the “short-term
deferral” exemption provided in Section 409A.
d.     (A) Any amount that the Executive is entitled to be reimbursed under this
Agreement shall be reimbursed to the Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (B) any right to reimbursement or in
kind benefits will not be subject to liquidation or


3

--------------------------------------------------------------------------------




exchange for another benefit, and (C) the amount of the expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year.
e.    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Employer.
6.Confidentiality, Non-Disclosure and Non-Competition Agreement. The Employer
and the Executive acknowledge and agree that during the Executive’s employment
with the Employer, the Executive has had access to and has assisted in
developing Employer Confidential Information and has occupied a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. For purposes of this Agreement,
“Employer Confidential Information” means information constituting confidential
or proprietary information belonging to the Employer or Company Affiliates or
other non-public information, confidential financial information, operating
budgets, strategic plans or research methods, personnel data, projects or plans,
or non-public information regarding the terms of any existing or pending
transaction between Employer or any Company Affiliate and an existing or pending
client or customer or other person or entity, in each case, received by the
Executive in the course of the Executive’s employment by the Employer or in
connection with the Executive’s duties with the Employer. Notwithstanding
anything to the contrary contained herein, the general skills, knowledge and
experience gained during the Executive’s employment with the Employer,
information publicly available or generally known within the industry or trade
in which the Employer operates and information or knowledge possessed by the
Executive prior to her employment by the Employer, shall not be considered
Employer Confidential Information. The Executive agrees that the following
obligations are necessary to preserve the confidential and proprietary nature of
Employer Confidential Information and to protect the Employer and Company
Affiliates against harmful solicitation of employees and customers, harmful
effects on operations and other actions by the Executive that would result in
serious adverse consequences for the Employer and Company Affiliates:
a.    Non-Disclosure. During and after the Executive’s employment with the
Employer or Company Affiliates, the Executive will not knowingly, directly or
indirectly through an intermediary, use, disclose or transfer any Employer
Confidential Information, other than as authorized in writing by the Employer or
Company Affiliates, or, during the Executive’s employment with the Employer or
Company Affiliates, where such use, disclosure or transfer is within the scope
of the Executive’s duties with the Employer or Company Affiliates. Anything
herein to the contrary notwithstanding, the provisions of this Section 6(a)
shall not apply (i) when disclosure is required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order the Executive
to disclose or make accessible any information; (ii) with respect to any other
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement; (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive’s violation of this Section 6(a); (iv) as to
information that is or becomes available to the Executive on a non-


4

--------------------------------------------------------------------------------




confidential basis from a source which, to the knowledge of the Executive or in
the good faith belief of the Executive, is entitled to disclose it to the
Executive; or (v) as to information that the Executive possessed prior to the
commencement of employment with the Employer. In the event the Executive is
required or compelled by legal process to disclose any Employer Confidential
Information, the Executive will promptly inform the Employer so that the
Employer may present and preserve any objections that it may have to such
disclosure and/or seek an appropriate protective order.
Pursuant to 18 U.S.C. § 1833(b), an individual may not be held liable under any
criminal or civil federal or state trade secret law for disclosure of a trade
secret: (A) made in confidence to a government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  Additionally, an individual suing an employer for retaliation based on
the reporting of a suspected violation of law may disclose a trade secret to his
or her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.
b.    Materials. The Executive will not remove, directly or indirectly through
an intermediary, any Employer Confidential Information or any other property of
the Employer or any Company Affiliate from the Employer’s or Company Affiliate’s
premises or make copies of such materials except for normal and customary use in
the Employer’s or the Company Affiliate’s business as determined reasonably and
in good faith by the Executive. The Employer acknowledges that the Executive, in
the ordinary course of the Executive’s duties, routinely uses and stores
Employer Confidential Information at home and other locations. The Executive
will return to the Employer, delete, or destroy all Employer Confidential
Information and copies thereof and all other property of the Employer or any
Company Affiliate at any time upon the request of the Employer and in any event
promptly after the Separation Date. Notwithstanding the foregoing, the Executive
shall retain Employer Confidential Information following the Separation Date to
the extent necessary for the Executive to comply with any “litigation holds;”
provided that the Executive will return to the Employer, delete, or destroy all
such Employer Confidential Information at any time upon the request of the
Employer. Anything to the contrary notwithstanding, nothing in this Section 6(b)
shall prevent the Executive from retaining a home computer, papers and other
materials of a personal nature, including diaries, calendars, Rolodexes or
contact lists, information relating to the Executive’s compensation or relating
to reimbursement of expenses, information that the Executive reasonably believes
may be needed for tax purposes, and copies of plans, programs and agreements
relating to the Executive’s employment.
c.    No Solicitation or Hiring of Employees. During the period commencing on
the date hereof and ending on September 30, 2017 (the “Non-Compete Period”), the
Executive shall not, directly or indirectly through an intermediary, solicit,
entice, persuade or induce any individual who is employed by the Employer or any
Company Affiliate (or who was so employed within 180 days prior to the
Executive’s action, other than any such individual whose employment was
involuntarily terminated by the Employer or any Company Affiliate) to terminate
or refrain from continuing such employment or to become employed by or enter
into


5

--------------------------------------------------------------------------------




contractual relations with any other individual or entity other than the
Employer or Company Affiliates, and the Executive shall not hire, directly or
indirectly, as an employee, consultant or otherwise, any such person. Anything
to the contrary notwithstanding, the Employer agrees that (i) the Executive’s
responding to an unsolicited request from any employee or former employee of the
Employer for advice on employment matters; and (ii) the Executive’s responding
to an unsolicited request for an employment reference regarding any employee or
former employee of the Employer from such employee or former employee, or from a
third party, by providing a reference setting forth the Executive’s personal
views about such former employee, shall not be deemed a violation of this
Section 6(c).
d.    Non-Competition.
i.During the Non-Compete Period, the Executive shall not, directly or indirectly
through an intermediary, without the consent of the Company, (A) solicit or
encourage any client or customer of the Employer or any Company Affiliate, or
any person or entity who was a client or customer within 180 days prior to
Executive’s action, to terminate, reduce or alter in a manner adverse to the
Employer or any Company Affiliate any existing business arrangements with the
Employer or any Company Affiliate or to transfer existing business from the
Employer or any Company Affiliate to any other person or entity, or (B) be
engaged by, or have a financial or any other interest in, any corporation, firm,
partnership, proprietorship or other business entity or enterprise, whether as a
principal, agent, employee, director, consultant, stockholder, partner or in any
other capacity, which (x) competes with the Employer or any Company Affiliate or
(y) is a financial institution which currently has a material relationship with,
or interests adverse to, the Employer or any Company Affiliate and the
Executive’s role with such financial institution could involve such
institution’s relationship with the Employer or Company Affiliate or the
Employer’s or Company Affiliate’s investments, or (C) own an interest in any
entity described in subsection (B) immediately above; provided, however, that
the Executive may own, as a passive investor, securities of any such entity that
has outstanding publicly traded securities so long as her direct holdings in any
such entity shall not in the aggregate constitute more than 5% of the voting
power of such entity and does not otherwise violate any Employer or Company
Affiliate policy applicable to the Executive. The Executive agrees that, except
with the consent of the Employer, before providing services, whether as an
employee or consultant, to any entity described in subsection (B) above during
the Non-Compete Period, the Executive will provide a copy of this Agreement to
such entity, and such entity shall acknowledge to the Employer in writing that
it has read this Agreement. The Executive’s provision of a copy of this
Agreement to a financial services entity during the Non-Compete Period, as
required by the preceding sentence, shall not constitute a violation of the
Executive’s confidentiality obligations under this Section 6. The Executive
acknowledges that this covenant has a unique, very substantial and immeasurable
value to the Employer and Company Affiliates, that the Executive has sufficient
assets and skills to provide a livelihood for the Executive while such covenant
remains in force and that, as a result of the foregoing, in the event that the
Executive breaches such covenant, monetary damages would be an insufficient
remedy for the Employer and equitable enforcement of the covenant would be
proper.
ii.If the restrictions contained in Section 6(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too


6

--------------------------------------------------------------------------------




great a period of time or over too great a geographical area or by reason of
their being too extensive in any other respect, Section 6(d)(i) shall be
modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.
e.    Compliance with Employer’s Policies. The Executive agrees to observe and
comply with the policies and rules of the Employer and Company Affiliates unless
such compliance is inconsistent with the terms of this Agreement.
f.    Non-Disparagement. The Executive shall not initiate, participate or engage
in any communication whatsoever that could reasonably be interpreted as
derogatory or disparaging to the Employer or any Company Affiliate, as
applicable, including but not limited to the business, practices, policies,
shareholders, partners, members, directors, managers, officers, employees,
agents, advisors and attorneys of the Employer or any Company Affiliate. The
foregoing shall not be violated by truthful statements by the Executive in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings). The executive management of
the Company, which shall be defined as the directors, CEO, CFO, and Senior
Managing Directors, shall not initiate, solicit, encourage, suggest to others,
or participate or engage in, any communication whatsoever that could reasonably
be interpreted as derogatory or disparaging to the Executive.
g.    Cooperation. The parties agree that certain matters in which the Executive
has been involved during the Executive’s employment with the Employer may
necessitate the Executive's cooperation in the future. Accordingly, for so long
as the Employer is involved in litigation relating to such matters, whether such
litigation is presently pending or instituted following the date hereof, to the
extent reasonably requested by Parent or the Company, the Executive shall
cooperate with the Employer, the Company Affiliates, and its or their counsel in
connection with matters arising out of or relating in any way to the Executive's
service to the Employer and the Company Affiliates, including information
requests relating to the business or affairs of the Employer, as well as any
investigation, litigation, arbitration or other proceeding related to the
business or affairs of the Employer; provided that, the Employer shall make
reasonable efforts to minimize disruption of the Executive's other activities.
The cooperation includes the Executive making herself available for reasonable
periods of time upon reasonable notice to the Executive in any such litigation
or investigation and providing testimony before or during such litigation or
investigation. The Employer shall reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with such cooperation, including
expenses for travel, accommodations, dining and incidental expenses incurred in
compliance with the Company’s policies concerning reimbursement of employee
expenses (which the Employer shall provide to the Executive at her request prior
to the incurrence of any such expenses). For the avoidance of doubt, the
Employer shall not compensate or reimburse the Executive for any time spent by
the Executive testifying at depositions, court proceedings, trials, arbitrations
or any other form of sworn testimony.


7

--------------------------------------------------------------------------------




h.    Enforcement. The Executive acknowledges that in the event of any breach of
this Section 6, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement.
i.    Disclosure of Material Information. The Executive hereby represents that
she is not in possession of any material information concerning the business,
operations or financial condition of Employer or any Company Affiliate that she
has not delivered or otherwise communicated to, or that she is not certain is
also possessed by, one or more other executive officers of the Parent or the
Company.
7.Indemnification. The Employer shall indemnify the Executive to the maximum
extent that its officers, directors, and employees are entitled to
indemnification pursuant to the Employer’s certificate of incorporation and
bylaws, subject to applicable law.
8.Clawback/Recoupment. Any compensation paid to the Executive shall be subject
to mandatory repayment by the Executive to the Company or Parent, as applicable,
to the extent the Executive is, or in the future becomes, subject to any law,
rule, requirement or regulation which imposes mandatory recoupment, under
circumstances set forth in such law, rule, requirement or regulation.
9.General Release of Claims
a.    Consistent with Section 2(b) hereof and in consideration for and
contingent upon the Executive’s receipt of all Severance Benefits set forth
herein, the Executive, for herself, her attorneys, heirs, executors,
administrators, successors, and assigns, does hereby fully and forever release
and discharge Parent and the Company and their past, current and future
affiliated entities, as well as their predecessors, successors, assigns, and
their past, current and former directors, officers, partners, agents, employees,
attorneys, and administrators from all suits, causes of action, and/or claims,
demands or entitlements of any nature whatsoever, whether known, unknown, or
unforeseen, which the Executive has or may have against any of them arising out
of or in connection with the Executive’s employment by the Employer, the
termination of the Executive’s employment with the Employer, or any event,
transaction, or matter occurring or existing on or before the date of the
Executive’s signing of this Agreement, except that the Executive is not
releasing any claims arising under Section 7 of this Agreement, any other right
to indemnification that the Executive may otherwise have, or any claims arising
after the date of the Executive’s signing this Agreement. Other than as to
claims which are expressly preserved under this Section 9(a) or Section 9(d),
the Executive agrees not to file or


8

--------------------------------------------------------------------------------




otherwise institute any claim, demand or lawsuit seeking damages or other relief
and not to otherwise assert any claims, demands or entitlements that are
released herein. The Executive further hereby irrevocably and unconditionally
waives any and all rights to recover any relief or damages concerning the
claims, demands or entitlements that are released herein. The Executive
represents and warrants that the Executive has not previously filed or joined in
any such claims, demands or entitlements against the Employer or the other
persons or entities released herein and that the Executive will indemnify and
hold them harmless from all liabilities, claims, demands, costs, expenses and/or
attorney’s fees incurred as a result of any such claims, demands or lawsuits.
b.    Section 9(a) specifically includes, but is not limited to, all claims of
breach of contract, employment discrimination (including any claims coming
within the scope of Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Equal Pay Act, the
Americans with Disabilities Act, and the Family and Medical Leave Act, all as
amended, or any other applicable federal, state, or local law), claims under the
Employee Retirement Income Security Act, as amended, claims under the Fair Labor
Standards Act, as amended (or any other applicable federal, state or local
statute relating to payment of wages), wage orders, claims concerning
recruitment, hiring, termination, salary rate, severance pay, stock options,
wages or benefits due, sick leave, holiday pay, vacation pay, life insurance,
group medical insurance, any other fringe benefits, worker’s compensation,
termination, employment status, libel, slander, defamation, intentional or
negligent misrepresentation and/or infliction of emotional distress, together
with any and all tort, contract, or other claims which might have been asserted
by the Executive or on the Executive’s behalf in any suit, charge of
discrimination, or claim against the Employer or the persons or entities
released herein.
c.    The Employer and the Executive acknowledge that different or additional
facts may be discovered in addition to what parties now know or believe to be
true with respect to the matters released in this Section 9, and the parties
agree that this Section 9 shall be and remain in effect in all respects as a
complete and final release of the matters released, notwithstanding any
different or additional facts.
d.    Claims Excluded from this Release: However, notwithstanding the foregoing,
nothing in this Section 9 shall be construed to waive any right that is not
subject to waiver by private agreement, including, without limitation, any
claims arising under state unemployment insurance or workers compensation laws.
Additionally, nothing in this Agreement or the release is intended to, nor does
it, waive any claim the Executive has to enforce this Agreement. The Executive
understands that rights or claims under the Age Discrimination in Employment Act
that may arise after the Executive executes this Agreement are not waived.
Likewise, nothing in this Section 9 shall be construed to prohibit the Executive
from filing a charge with or participating in any investigation or proceeding
conducted by the EEOC, NLRB, or any comparable state or local agency.
Notwithstanding the foregoing, the Executive agrees to waive the Executive’s
right to recover individual relief in any charge, complaint, or lawsuit filed by
anyone on the Executive’s behalf.


9

--------------------------------------------------------------------------------




e.    The Executive acknowledges that the Executive has been given an
opportunity of twenty-one (21) days to consider whether to sign this Agreement
and that the Executive has been encouraged by the Employer to discuss fully the
terms of this Agreement with legal counsel of the Executive’s own choosing.
Moreover, for a period of seven (7) days following the Executive’s execution and
re-execution of this Agreement (each such period, as applicable, the “Revocation
Period”), the Executive shall have the right to revoke the waiver of claims
arising under the Age Discrimination in Employment Act, a federal statute that
prohibits employers from discriminating against employees who are age 40 or
over. If the Executive elects to revoke this Agreement in whole or in part
within the Revocation Period, the Executive must inform the Employer by
delivering a written notice of revocation to the Employer’s General Counsel, One
State Street Plaza, New York, New York 10004, no later than 11:59 p.m. on the
seventh calendar day after the Executive signs this Agreement. The Executive
understands that, if the Executive elects to exercise this revocation right,
this Agreement shall be voided in its entirety at the election of the Employer
and the Employer shall be relieved of all obligations to pay or provide the
Severance Benefits described in Section 2(b) hereof. The Executive may, if the
Executive wishes, elect to sign this Agreement prior to the expiration of the
21-day consideration period, and the Executive agrees that if the Executive
elects to do so, the Executive’s election is made freely and voluntarily and
after having an opportunity to consult counsel.
10.Notice. All notices, demands, requests, or other communications which may be
or are required to be given or made by any party to any other party pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, addressed as follows:
a.
If to Parent or the Company, to both:



Ambac Financial Group, Inc.
One State Street Plaza
New York, New York 10004
Attn: General Counsel


and


Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attn: General Counsel


b.
If to the Executive:



Cathleen J. Matanle
450 Prospect Street
Glen Rock, New Jersey  07452




10

--------------------------------------------------------------------------------




Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
11.Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
12.Entire Agreement. This Agreement constitutes the entire agreement between the
parties respecting the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
13.Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 17,
18 and 20 hereof and this Section 13 shall survive the termination of employment
of the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
14.Binding Effect. Subject to any provisions hereof restricting assignment, this
Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives and permitted successors and assigns.
15.Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by all parties to this
Agreement. Neither the waiver by either of the parties hereto of a breach of or
a default under any of the provisions of this Agreement, nor the failure of
either of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.
16.Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
17.Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, will be governed by and
construed in accordance with the laws of the State of New York (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
18.Arbitration. Any dispute, controversy or claim arising out of or related to
this Agreement or any breach of this Agreement will be submitted to and decided
by binding


11

--------------------------------------------------------------------------------




arbitration in the County of New York. Arbitration will be administered
exclusively by the American Arbitration Association and will be conducted
consistent with the rules, regulations and requirements thereof as well as any
requirements imposed by state law. Any arbitral award determination will be
final and binding upon the parties. In the event of any claim arising out of the
Company’s alleged failure to make any payments under this Agreement following
any delay period required by Section 409A, the prevailing party in such dispute
shall be entitled to reasonable attorneys’ fees.
19.Counterparts. This Agreement may be executed in two counterparts, each of
which will be an original and all of which will be deemed to constitute one and
the same instrument.
20.Tax Withholding. The Employer may withhold from any benefit payment or any
other payment or amount under this Agreement all federal, state, city or other
taxes as will be required pursuant to any law or governmental regulation or
ruling.
21.Legal Fees Incurred in Negotiating the Agreement. The Employer shall pay or
the Executive shall be reimbursed for the Executive's reasonable legal fees and
costs incurred in connection with this Agreement up to a maximum of $5,000. Any
payment required under this Section 21 shall be made within thirty (30) days
following the Separation Date but in no event later than March 15, 2017.
[remainder of page left blank]


12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this agreement to be duly executed and delivered on
their behalf.
 
AMBAC FINANCIAL GROUP, INC.
 
 
By
/s/ Stephen M. Ksenak
 
Stephen M. Ksenak, Senior Managing Director and General Counsel
 
 
 
AMBAC ASSURANCE CORPORATION
 
 
By
/s/ Stephen M. Ksenak
 
Stephen M. Ksenak, Senior Managing Director and General Counsel





FIRST EXECUTION


PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS


ACKNOWLEDGED AND AGREED


EXECUTIVE:
 
/s/ Cathleen J. Matanle
Cathleen J. Matanle





SECOND EXECUTION – YOU MUST EXECUTE BETWEEN SEPTEMBER 30, 2016 AND OCTOBER 7,
2016


PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS


ACKNOWLEDGED AND AGREED


EXECUTIVE:
 
 
Cathleen J. Matanle





13